Citation Nr: 1026584	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to an increased rating for degenerative disk and 
degenerative arthritic changes of the lumbar spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 22 years of active duty service 
ending with his retirement in August 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2006, a statement of the case 
was issued in February 2007, and a substantive appeal was 
received in February 2007.  In his substantive appeal, the 
Veteran requested a Board hearing, which was scheduled in June 
2009.  However, in May 2009, the Veteran requested that the 
hearing be rescheduled.  Another hearing was scheduled in October 
2009; however, the Veteran failed to appear and has not filed a 
motion seeking another hearing. 

The Board observes that the initial notice for the October 2009 
hearing was returned to the RO with a forwarding address.  
Subsequently, the RO sent the notice again to the new address.  
It does not appear that this notice was returned.  Thus, the 
Board finds that the Veteran was properly notified of the October 
2009 hearing.    

The issue of entitlement to an increased rating for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Tinnitus is causally related to the Veteran's active duty 
service.

2.  The Veteran's hearing acuity is not productive of an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater, or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater, or speech recognition scores 
less than 94 percent using the Maryland CNC Test.

3.  Skin disability was not manifested during the Veteran's 
active duty service or for many years thereafter. 

4.  The Veteran's claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service in Vietnam and 
a VA psychologist has confirmed that the Veteran's claimed 
stressor is adequate to support a diagnosis of PTSD. 
  

CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active duty 
service.  38 U.S.C.A. § 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 

2.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, and the service incurrence of 
sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

3.  Skin disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).

4.  PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

In light of the favorable decision as it relates to the issues of 
entitlement to service connection for tinnitus and PTSD, the 
satisfaction of VCAA requirements is rendered moot as to them. 

Duty to Notify

The record shows that in September 2005 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice prior to the June 2006 
rating decision.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claims for service connection.  Further, the March 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, and a VA fee-based  
audiological examination report.  The RO also requested Social 
Security Administration (SSA) records.  However, in February 
2006, it was informed that there were no such records because the 
Veteran had not filed for disability benefits.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

With respect to his hearing loss, the Veteran was afforded a VA 
fee-based examination in February 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

With respect to the issue of entitlement to service connection 
for skin disability, a VA examination with nexus opinion is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with regard 
to any skin disability, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.  § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the Veteran to 
report for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the manifestation 
of a skin disability in service.  Moreover, given the absence of 
any competent evidence of the claimed post-service disability 
until many years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. § 
3.102 (2007) (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).  


For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Tinnitus

The Veteran is seeking service connection for tinnitus.  Service 
treatment records are silent with respect to any complaints of 
tinnitus or ringing in the ears.  However, the Veteran was 
afforded a VA fee-based audiological examination in February 
2006.  After examining the Veteran and taking a thorough history 
including service and post-service noise exposure, the examiner 
diagnosed constant tinnitus in both ears and opined that it was 
possibly initiated by noise exposure from military duties.  There 
is no medical evidence of record to refute this opinion

Therefore, based on the February 2006 VA fee-based examination, 
the Board finds that when resolving all benefit of the doubt in 
favor of the Veteran, service connection is warranted for 
tinnitus.  38 U.S.C.A. § 5107(b).    

Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral 
hearing loss.  Service connection for impaired hearing is subject 
to 38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

The February 2006 VA fee-based audiological examination showed 
pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
5
15
20
25
Left
10
0
5
25
25

Speech audiometry revealed speech recognition ability of 100 
percent and 96 percent.  Importantly, the Veteran did not feel 
that he had a hearing problem.  The examiner diagnosed normal 
hearing with the exception of a mild to moderate high frequency 
hearing loss at 6000 hertz and 8000 hertz bilaterally, which was 
more than likely not due to military duties.   

Given that the examination report set forth detailed examination 
findings in a manner which allows for informed appellate review 
under applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  
 
Thus, when comparing the results of the February 2006 VA fee-
based examination to the regulatory criteria set forth in 38 
C.F.R. § 3.385, the Board must conclude that the preponderance of 
the evidence is against a finding that the Veteran currently 
suffers from bilateral hearing loss disability as defined for VA 
compensation purposes.  According to the VA examination, the 
Veteran does not have an auditory threshold of 40 decibels or 
greater in any of the frequencies; or 26 decibels or greater for 
at least three of the frequencies.  Further, the Veteran's speech 
recognition scores using the Maryland CNC Test are greater than 
94 percent.  No other competent medical evidence in the record 
indicates a hearing loss disability in accordance with 38 C.F.R. 
§ 3.385.  In the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Significantly, neither the 
Veteran nor his representative have identified any medical 
evidence that shows he meets the threshold requirements for 
hearing loss for VA compensation purposes. 

The Board has considered the Veteran's contentions that he 
suffers from hearing loss due to noise exposure during his 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the 
Veteran is competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of symptoms 
since service.  However, the Veteran has not provided any lay 
testimony concerning continuing hearing loss since service.  
Significantly, at the VA examination, he reported that he did not 
feel he had a hearing problem.  
Further, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Importantly, in order to establish a 
diagnosis of hearing loss for VA compensation purposes, an 
audiological evaluation must be completed.  The Veteran has not 
demonstrated that he has the expertise required to diagnose 
hearing loss for VA purposes.  Thus, any statements in this 
regard are outweighed by the February 2006 VA fee-based 
examination.    

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin Disability

The Veteran is also seeking service connection for skin 
disability.  The Board notes that the Veteran has claimed service 
connection for skin cancer as well as seborrheic dermatitis.  
However, as the same evidence is pertinent to both of these skin 
disorders, the Board has recharacterized the issue on appeal to 
encompass all possible skin disabilities suffered by the Veteran 
and addressed these disabilities in one analysis.  See Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).


Service treatment records are silent with respect to any skin 
problems.  Significantly, a May 1985 service examination for 
retirement purposes showed that the Veteran's skin was clinically 
evaluated as normal.  Further, in his contemporaneous medical 
history report, the Veteran expressly denied skin diseases.  

After service, the Veteran filed a claim in October 1985; 
however, he was silent with respect to any skin problems.  He 
subsequently filed claims seeking higher ratings for his service-
connected disabilities, but he did not seek service connection 
for a skin disorder until he filed his current claim in September 
2005.  

The first post service treatment record pertinent to any skin 
disorders was in August 2000 when the Veteran first sought 
treatment at the VA.  A problem of actinic keratosis was noted.  
Follow up treatment records showed an assessment of seborrheic 
dermatitis and sun damaged skin as well as an increased risk for 
skin cancer.  However, nothing in these treatment records 
provided any link between the Veteran's skin disabilities and his 
military service.  

Initially, the Board acknowledges the Veteran's statements 
indicating that his current disability is related to service.  
Given the medical nature of a skin disability, while the Veteran 
could observe symptoms, he is not competent to link any current 
skin disability to exposure to the sun or to other elements in 
service as opposed to post service exposure.  However, when 
applying the case law discussed above, again, the Veteran is 
competent to say that he experienced symptoms while in service 
and to report a continuity of symptoms since service.  However, 
the Veteran has not provided any lay testimony with respect to 
symptoms in service or a continuity of such symptoms since 
service.  Further, the Veteran filed an initial claim for service 
connection shortly after his retirement in October 1985 for 
unrelated disabilities.  It is not unreasonable to expect that he 
would have sought service connection for a skin disability if he 
was experiencing symptoms at that time.  

Therefore, based on the evidence of record, the Board must 
conclude that service connection for skin disability is not 
warranted.  Service treatment records are silent with respect to 
any skin problems.  Further, significantly, the Veteran expressly 
denied any skin diseases in his May 1985 report of medical 
history.  Moreover, there is no competent medical evidence 
linking any current skin disability to service.  The Board 
further finds it significant that the first post service medical 
evidence of a skin disability was in 2000, approximately 15 years 
after the Veteran's retirement from service so there is no 
supporting evidence of a continuity of pertinent symptomatology.  
A lengthy period without evidence of treatment may also be viewed 
as evidence weighing against the Veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for skin disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

PTSD

The present appeal also includes the issue of entitlement to 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In the instant case, the Veteran reported in a May 2006 stressor 
statement that he was assigned to the 498 Medical Company (Air 
Ambulance) from September to October, 1969 while stationed in 
Vietnam.  He indicated that his duties included multiple 
evacuations of dead and wounded soldiers from combat zones.  He 
further reported that from February to April, 1970, he was 
assigned to a Med Evac Hospital in Vietnam where he dealt with 
numerous wounded and dead soldiers.  

The Veteran's DD 214 service personnel record showed that his 
primary military occupation specialty during the period he served 
in Vietnam was clinical specialist and secondary specialty was 
medical specialist.  It also showed that the Veteran received the 
following awards for his service in Vietnam: National Defense 
Service Medal, Vietnam Service Medal with four bronze service 
stars, Vietnam Campaign Medal, Vietnam Cross of Gallantry with 
Palm (Unit), Army Commendation Medal; and Vietnam Civil Action 
Unit Citation.  Service personnel records also show that the 
Veteran was stationed in Vietnam from May 1969 to May 1970. 

Further, significantly, a December 2005 VA treatment record 
showed that a VA psychologist gave an assessment of PTSD due to 
the Veteran's service in Vietnam.  Further, a private evaluation 
showed that the Veteran was referred for a PTSD evaluation.  It 
was noted that the Veteran was a medic who spent most of his time 
in Vietnam evacuating dead and wounded.  Again, it appears that 
an assessment of PTSD was given due to his service in Vietnam.  

Therefore, based on the evidence of record, the Board finds that 
service connection for PTSD is warranted.  The Veteran's claimed 
stressor of evacuating the wounded and dead is consistent with 
the places, types, and circumstances of the Veteran's service in 
Vietnam as detailed in his service personnel records.  In turn, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  Further, a VA psychologist has 
confirmed that the claimed stressor is adequate to support a 
diagnosis of PTSD.  Accordingly, the Board finds that the Veteran 
does suffer from PTSD and that his PTSD has been sufficiently 
linked to wartime experiences.  In sum, when resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the statutory and regulatory criteria for entitlement to 
service connection for PTSD have been met.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for tinnitus and PTSD is warranted.  To that 
extent, the appeal is granted.  

Service connection for bilateral hearing loss and skin disability 
is not warranted.  To that extent, the appeal is denied.


REMAND

The Veteran is also seeking a rating in excess of 10 percent for 
his service- connected low back disability.  The Veteran was 
afforded a VA examination in October 2005.   However, in an 
October 2008 statement, the Veteran's representative argued that 
the Veteran now had neurological abnormalities associated with 
this low back disability.  While a new examination is not 
required simply because of the time which has passed since the 
last examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is evidence of an increase 
in severity since the last examination.  VAOPGCPREC 11-95 (1995).  
Thus, the Board finds that a new VA examination is necessary to 
determine the current severity of the Veteran's service-connected 
low back disability. 

Further, the most recent VA treatment records associated with the 
claims file are from June 2006.  In light of the need to remand 
this issue, the RO should obtain VA treatment records from June 
2006 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2006 to the present. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
severity of his service-connected low back 
disability and any associated neurological 
abnormalities.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
medically necessary tests should be 
accomplished and the Veteran's symptoms 
should be clearly reported to allow for 
rating under the General Rating Criteria for 
the Spine.  The examiner should conduct range 
of motion testing and, to the extent 
possible, should indicate (in degrees) the 
point at which pain is elicited on range of 
motion testing.  The examiner should also 
offer an opinion as to the extent, if any, of 
additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  Further, the 
examiner should indicate whether any problems 
or disabilities of the Veteran's lower 
extremities are associated manifestations of 
his current low back disability.  

3.  Thereafter, the RO should review the 
expanded record and determine if the benefit 
sought can be granted.  If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


